

 
ASSET PURCHASE AGREEMENT
 
This Asset Purchase Agreement (the "Agreement") is entered into as of September
28, 2007, by and among ADVANCED VEHICLE SYSTEMS, LLC, a Florida Limited
Liability Company, (hereinafter referred to as "AVS"), Barbara Wortley,
individually, and LAW ENFORCEMENT ASSOCIATES CORPORATION, a Nevada corporation,
(hereinafter referred to as "LEA");
 
WHEREAS, Barbara Wortley currently controls AVS which is a company which
manufactures and sells surveillance vans; and
 
WHEREAS, AVS desires to sell, and LEA desires to buy certain assets of AVS; and
 
WHEREAS, there is currently pending a lawsuit in the Circuit Court of Broward
County, Florida, Circuit Court Case No. 05-013630 CAGE 04 (the "Case"), wherein
AVS and Barbara Wortley, amongst other, are Plaintiffs amongst others and LEA is
a Defendant; and
 
WHEREAS, the parties are desirous of settling the Case.
 
NOW THEREFORE, in consideration of the mutual agreements, representations and
warranties in this Agreement, the parties agree as follows:
 
1.  
ASSETS PURCHASED. Subject to all other terms and conditions set forth herein, on
the Closing Date, AVS shall sell, convey, transfer and assign to LEA and LEA
shall purchase from AVS those certain limited assets of AVS, as set forth in
Exhibit A attached hereto, which assets include all of AVS' designs, drawings
and intellectual property rights. It is understood that the assets do not
constitute more than 50% of the assets of AVS. In addition, LEA shall purchase
certain usable inventory on hand of AVS. The term "usable inventory" shall be
defined as those assets which may be immediately used by. LEA, are in good
condition, not damaged and which are not obsolete.

 
2.  
PURCHASE PRICE. The purchase price for the Assets shall be: (1) 375,000 shares
of LEA's restricted common stock which shall be issuable upon the closing; (2)
AVS' cost of the usable inventory purchased; and (3) and the granting to Barbara
Wortley of the put option described in Section 12 below.

 
3.  
ISSUANCE OF ADDITIONAL SHARES. In addition, LEA shall issue Barbara Wortley
25,000 shares in consideration of Wortley causing the dismissal of the Suit,
with prejudice.

 
4.  
AVS' REPRESENTATIONS AND WARRANTIES. AVS represents and warrants to LEA as
follows:

 
1

--------------------------------------------------------------------------------


 
A.  
AVS holds good and marketable title to the Assets, free and clear of all
restrictions, liens and encumbrances.

 
B.  
Neither Barbara Wortley nor any other person or entity has any interest in the
assets being sold by AVS to LEA.

 
C.  
AVS has not employed any broker or finder in connection with the transactions
contemplated by this Agreement, or taken action that would give rise to a valid
claim against any party for a brokerage commission, finder's fee, or other like
payment.

 
D.  
The execution and delivery of this Agreement by AVS and the consummation of the
contemplated transactions, will not result in the creation or imposition of any
valid lien, charge, or encumbrance on any of the Assets, and will not require
the authorization, consent, or approval of any third party, including any
governmental subdivision or regulatory agency.

 
E.  
AVS has no knowledge of any claim, litigation, proceeding, or investigation
pending or threatened against AVS or its Assets that might result in any
material adverse change in the business or condition of the Assets being
conveyed under this Agreement.

 
F.  
None of the representations or warranties of AVS contain or will contain any
untrue statement of a material fact or omit or will omit or misstate a material
fact necessary in order to make statements in this Agreement not misleading. AVS
knows of no fact that has resulted, or will result in a material change in the
business, operations, or assets of AVS.

 
5.  
REPRESENTATIONS OF LEA. LEA represents and warrants as follows:

 
A.  
LEA is a corporation duly organized, validly existing, and in good standing
under the laws of the State of Nevada. LEA has all requisite corporate power and
authority to enter into this Agreement and perform its obligations hereunder.

 
B.  
The execution, delivery, and performance of this Agreement has been duly
authorized and approved by the Board of Directors of LEA, and this Agreement
constitutes a valid and binding Agreement of LEA in accordance with its terms.

 
C.  
LEA has not employed any broker or finder in connection with the transaction
contemplated by this Agreement and has taken no action that would give rise to a
valid claim against any party for a brokerage commission, finder's fee, or other
like payment.

 
2

--------------------------------------------------------------------------------


 
D.  
None of the representations or warranties of LEA contain or will contain any
untrue statement of a material fact or omit or will omit or misstate a material
fact necessary in order to make the statements contained herein not misleading.

 
6.  
COVENANTS OF AVS. AVS agrees that between the date of this Agreement and the
Closing Date, AVS will:

 
A.  
Continue to operate its business in the usual and ordinary course and in
substantial conformity with all applicable laws, ordinances, regulations, rules,
or orders, and will use its best efforts to preserve the continued operation of
its business with its customers, suppliers, and others having business relations
with AVS.

 
B.  
Not assign, sell, lease, or otherwise transfer or dispose of the Assets, whether
now owned or hereafter acquired, except in the normal and ordinary course of
business and in connection with its normal operation.

 
C.  
Maintain all of the Assets other than inventories in their present condition,
reasonable wear and tear and ordinary usage excepted.

 
D.  
AVS will use its best efforts to effectuate the transactions contemplated by
this Agreement and to fulfill all the conditions of the obligations of AVS under
this Agreement, and will do all acts and things as may be required to carry out
their respective obligations under this Agreement and to consummate and complete
this Agreement.

 
7.  
COVENANTS OF LEA.

 
A.  
LEA will use its best efforts to effectuate the transactions contemplated by
this Agreement and to fulfill all the conditions of LEA's obligations under this
Agreement, and shall do all acts and things as may be required to carry out
LEA's obligations and to consummate this Agreement.

 
B.  
If for any reason the sale of Assets is not closed, LEA will not disclose to
third parties any confidential information received from AVS in the course of
investigating, negotiating, and performing the transactions contemplated by this
Agreement.

 
8.  
CONDITIONS PRECEDENT TO LEA'S OBLIGATIONS. The obligation of LEA to purchase the
Assets is subject to the fulfillment, prior to or at the Closing Date, of each
of the following conditions, any one or portion of which may be waived in
writing by LEA:

 
3

--------------------------------------------------------------------------------


 
A.  
All representations and warranties made in this Agreement by AVS shall be true,
in all material respects, as of the Closing Date as fully as though such
representations and warranties had been made on and as of the Closing Date, and,
as of the Closing Date, AVS shall not have violated or shall have failed to
perform in any material way, in accordance with any covenant contained in this
Agreement.

 
B.  
There shall have been no material adverse change in the manner of operation of
the AVS's business prior to the Closing Date.

 
C.  
At closing, AVS and Wortley shall cause the Case to be dismissed with prejudice.

 
D.  
At the Closing Date no suit, action, or other proceeding shall have been
threatened or instituted to restrain, enjoin, or otherwise prevent the
consummation of this Agreement or the contemplated transactions.

 
9.  
CONDITIONS PRECEDENT TO OBLIGATIONS OF AVS. The obligations of AVS to Close this
Agreement are subject to the fulfillment, prior to or at the Closing Date, of
each of the following conditions, any one or a portion of which may be waived in
writing by AVS:

 
A.  
All representations and warranties made in this Agreement by LEA shall be true
as of the Closing Date as fully as though such representations and warranties
had been made on and as of the Closing Date, and LEA shall not have violated or
shall not have failed to perform in accordance with any covenant contained in
this Agreement.

 
10.  
INDEMNIFICATION AND SURVIVAL. All representations and warranties made in this
Agreement shall survive the Closing of this Agreement, except that any party to
whom a representation or warranty has been made in this Agreement shall be
deemed to have waived any misrepresentation or breach of representation or
warranty of which such party had knowledge prior to Closing. Any party learning
of a misrepresentation or breach of representation or warranty under this
Agreement shall immediately give written notice thereof to all other parties to
this Agreement. The representations and warranties in this Agreement shall
terminate two years from the Closing Date, and such representations or
warranties shall thereafter be without force or effect, except any claim with
respect to which notice has been given to the party to be charged prior to such
expiration date. AVS hereby agrees to indemnify and hold LEA, it successors, and
assigns harmless from and against any and all damage or deficiency resulting
from any material misrepresentation, breach of warranty or covenant, or
nonfulfillment of any agreement on the part of AVS under this Agreement.

 
11.  
CLOSING. This Agreement shall be closed on or before October 15, 2007, or at
such other time at such place that the parties may agree to in writing. If
Closing has not occurred on or prior to that time, then any party may elect to
terminate this Agreement. If, however, the Closing has not occurred because of a
breach of contract by one or more parties, the breaching party or parties shall
remain liable for breach of contract.

 
A.   
At the Closing and coincidentally with the performance by LEA of its obligations
described herein, AVS shall deliver to LEA the following:

 
1.  
Bill of Sale for the Assets and all documents necessary to transfer any titles
to any asset purchased.

 
2.  
All other documents called for in this Agreement and such other documents that
LEA and its counsel may reasonably require.

 
B.  
At the Closing and coincidentally with the performance by AVS of its obligations
described herein, LEA shall deliver to AVS the following:

 
1.  
The Shares or a copy of instructions to LEA's transfer agent instructing it to
issue the Shares.

 
2.  
A wire transfer to AVS in an amount equal to the cost of, in accordance with
GAAP, the usable inventory, of AVS purchased by LEA.

 
12.  
DEMAND OPTION. As further consideration of the purchase of the AVS assets
herein, Wortley shall be granted the right to demand that LEA purchase up to
1,200,000 shares of common stock owned by Wortley on August 1, 2009 at a price
of $1.25 per share. In order to exercise this right Wortley must make a demand
in writing to LEA at least 10 days prior to the demand date to purchase
1,200,000 Shares. If Wortley fails to give such written notice, LEA shall have
no obligation to purchase any Shares from Wortley.

 
13.  
ATTORNEYS. Wortley and AVS represent and warrant that they have had the
opportunity to be represented by independent counsel and that Eric P. Littman
has represented only LEA in this transaction.

 
14.  
GOVERNING LAW. This Agreement and any matters arising out of or related to this
Agreement will be governed by the laws of the State of North Carolina. If any
action is brought among the parties with respect to this Agreement or otherwise,
by way of a claim or counterclaim, the parties agree that in any such action,
and on all issues, the parties irrevocably waive their right to a trial by jury.
Exclusive jurisdiction and venue for any such action shall be the State Courts
of North Carolina.

 
15.  
ENTIRE AGREEMENT. This Agreement contains the entire agreement among the
parties, and supersedes all prior agreements, representations and understandings
of the parties, relating to the subject matter of this Agreement.

 
4

--------------------------------------------------------------------------------


 
16.  
FURTHER ACTIONS. Each party agrees that after the delivery of this Agreement it
or he will execute and deliver such further documents and do such further acts
and things as another party may reasonably request in order to carry out the
terms of this Agreement.

 
17.  
AMENDMENT. No supplement to or amendment of this Agreement will be binding
unless executed in writing by AVS and LEA.

 
18.  
SUCCESSORS AND ASSIGNS. This Agreement will be binding on, and will inure to the
benefit of, the parties and their respective successors and assigns, and shall
not confer any rights or remedies on any other Persons.

 
19.  
COUNTERPARTS. This Agreement may be executed in one or more counterparts, each
of which will be deemed a valid, original agreement, but all of which together
will constitute one and the same instrument.

 
20.  
SEVERABILITY. If any provision of this Agreement or its application to any
Person or circumstances is held to be unenforceable or invalid by any court of
competent jurisdiction, its other applications and the remaining provisions of
this Agreement will be interpreted so as best reasonably to effect the intent of
the parties.

 
21.  
ATTORNEYS' FEES. Each party will pay its or his own legal fees and other
expenses in connection with the preparation of this Agreement and the sale of
Assets in accordance with this Agreement. However, if any legal action or other
proceeding is brought for the enforcement of this Agreement, or because or
arising out of an alleged dispute, breach, default or misrepresentation in
connection with any of the provisions of this Agreement, the prevailing party
will be entitled to recover reasonable attorneys fees and other costs incurred
in that action or proceeding, in addition to any other relief to which it or he
may be entitled.

 
22.  
NOTICES. All notices, requests, demands, and other communications required or
permitted hereunder will be in writing and will be deemed to have been duly
given when delivered by hand, by overnight courier, or fax, or two days after
being mailed by certified or registered mail, return receipt requested, with
postage prepaid:

 

  If to LEA: Paul Feldman, President     100A Hunter Place     Youngsville, NC
27596         Copy to:  Eric P. Littman, Esquire     7695 S.W. 104th Street    
Suite 210     Miami, FL 33156         If to AVS and Wotley: 637 N.W. 12* Avenue
    Deerfield Beach, FL 33442

 
23.  
WAIVERS. Any provision of this Agreement may be waived at anytime by the party
entitled to the benefit thereof by a written instrument executed by the party or
by a duly authorized officerof the party. No waiver of any of the provisions of
this Agreement will be deemed, or will constitute, a waiver of any other
provision, whether or not similar, nor will any waiver constitute a continuing
waiver.

 
5

--------------------------------------------------------------------------------


 
SIGNATURES
 
 
 

BUYER     SELLER             LAW ENFORCEMENT ASSOCIATES CORPORATION,    
ADVANCED VEHICLE SYSTEMS LW            
/s/ Paul Fieldman
   
/s/ Barbara Wortley
 
Paul Fieldman
   
Barbara Wortley
 
President
    Manager                   /s/ Barbara Wortley        
Barbara Wortley
        Individually  



 
6

--------------------------------------------------------------------------------

 